DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 148-153, drawn to an adjustable vaginal pessary adapted to provide support to vaginal walls of a patient comprising within:
a. a pessary expanding and contracting mechanism; 
b. at least one intravaginal pressure sensor interconnected to said pessary; 
c. at least one computer for processing data from said pressure sensor interconnected to said sensor; 
wherein said pessary expanding and contracting mechanism is provided with at least one motor for expanding and contracting said reversibly expandable pessary; further wherein said computer is configured to translate said pressure data into programmed instructions for expanding or contracting the configuration of said adjustable pessary in predetermined feedbacked manner.
Group II, claim(s) 154-159, drawn to a feedback mechanism for an adjustable vaginal pessary adapted to provide real- time adjustments in order to provide support to vaginal walls of a patient comprising: 
a. at least one pressure sensor interconnected to said vaginal pessary for detecting intravaginal pressure; 
b. at least one computer comprising at least one microprocessor, at least one memory, at least one input/output (110), at least one wireless adaptor, at least one transmitter; said at least one computer interconnected to said at least one pressure sensor and configured for processing data from said pressure sensor; 
c. at least one motor interconnected to said at least one computer; 
d. at least one battery interconnected to said at least one pressure sensor, said at least one computer and said at least one motor; 
e. at least one pessary adjusting mechanism interconnected to said at least one motor;
wherein said computer is configured to translate said pressure data into programmed instructions for expanding or contracting the configuration of said adjustable pessary in predetermined manner.
Group III, claim(s) 160-167, drawn to an adjustable vaginal pessary adapted to provide real-time adjustments by means of a feedback mechanism in order to provide support to vaginal walls of a patient comprising:
a. at least one computer comprising at least one microprocessor, at least one memory, at least one input/output (110), at least one wireless adaptor, at least one transmitter; said at least one computer interconnected to said at least one pressure sensor; 
b. at least one motor interconnected to said at least one computer; 
c. at least one battery interconnected to said at least one computer and said at least one motor; 
d. at least one pessary adjusting mechanism interconnected to said at least one motor;
wherein said pessary preserves a circular geometry during said adjustments.
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Pessary
Species A – embodied in Figures 1, 2 and 3A-3C
Species B – embodied in Figures 5, 6A, 6B, and 17
Species C – embodied in Figures 9 and 16
Species D – embodied in Figure 19
Species E – embodied in Figure 20
Actuator
Species A – embodied in Figure 4
Species B – embodied in Figure 8 
Species C – embodied in Figure 12 
Species D – embodied in Figure 15
Applicant is required, in reply to this action, to elect a single species, from EACH of the two species groups, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
5.	Inventions/Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of an adjustable vaginal pessary comprising a pressure sensor and a pessary adjustment mechanism, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
 	Specifically, Rosen et al. (US PG Pub No. US 2014/0275743 A1) teaches (see all figures) an adjustable vaginal pessary adapted to provide support to vaginal walls of a patient (see par. [0149], [0152]) comprising within:
	a pessary expanding and contracting mechanism (e.g., expandable and contractable inflatable mechanism, see par. [0152]); 
	at least one intravaginal pressure sensor interconnected to said pessary (se par. [0188] - "a pressure sensor on an exterior portion of the expandable body"; [0189] - "The device can incorporate a pressure sensor in the expandable body to sense pressure within the expandable body in real-time"); 
	at least one computer for processing data from said pressure sensor interconnected to said sensor (see par. [0015] - "a controller configured to receive data from the sensor"; [0187], [0201]); 
	wherein said pessary expanding and contracting mechanism is provided with at least one motor for expanding and contracting reversibly expandable pessary (implied by par. [0189] stating that "...the system can be integrated with an on-board pump or drive that can be used to stabilize or modify pressure"); 
	wherein the computer is configured to translate said pressure data into programmed instructions for expanding and contracting the configuration of said adjustable pessary in a predetermined feedback manner (see par. [0189], [0207]).
Therefore the particular technical feature does not make a “contribution” over the prior art, and therefore does not constitute a “special technical feature” (as defined in MPEP 1850 - The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.). If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774